PER CURIAM:
The claimant in this case seeks compensation for property taken by the respondent in widening and moving Route 36 in Sutton, Braxton County, West Virginia. Approximately one half of an acre of claimant’s land was taken in the process of moving the roadbed. The respondent filed a Motion to Dismiss, as the claim is the proper subject for condemnation. It appears to the Court that the claimant has an adequate remedy at law; therefore, the motion should be sustained based on the provisions of West Virginia Code §14-2-14(5). The Court therefore orders that the claim be dismissed.
Claim dismissed.